Name: Council Decision (EU) 2018/1535 of 28 September 2018 on the signing, on behalf of the Union, of the Status Agreement between the European Union and the former Yugoslav Republic of Macedonia on actions carried out by the European Border and Coast Guard Agency in the former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  politics and public safety;  migration;  international affairs;  international law;  EU institutions and European civil service;  Europe
 Date Published: 2018-10-15

 15.10.2018 EN Official Journal of the European Union L 257/23 COUNCIL DECISION (EU) 2018/1535 of 28 September 2018 on the signing, on behalf of the Union, of the Status Agreement between the European Union and the former Yugoslav Republic of Macedonia on actions carried out by the European Border and Coast Guard Agency in the former Yugoslav Republic of Macedonia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular points (b) and (d) of Article 77(2) and point (c) Article 79(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 54(4) of Regulation (EU) 2016/1624 of the European Parliament and of the Council (1), in cases where it is envisaged that European Border and Coast Guard teams will be deployed to a third country in actions where the team members will have executive powers, or where other actions in third countries require it, a Status Agreement is to be concluded by the Union with the third country concerned. The Status Agreement is to cover all aspects that are necessary for carrying out the actions. (2) On 21 February 2017, the Council authorised the Commission to open negotiations with the former Yugoslav Republic of Macedonia for a Status Agreement on actions carried out by the European Border and Coast Guard Agency in the former Yugoslav Republic of Macedonia (the Agreement). (3) Negotiations on the Agreement were opened on 15 September 2017 and were successfully finalised by the initialling of the Agreement on 18 July 2018. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (2); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (3); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Decision whether it will implement it in its national law. (7) The Agreement should be signed and the text of the joint declarations annexed to this Decision should be approved, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Status Agreement between the European Union and the former Yugoslav Republic of Macedonia on actions carried out by the European Border and Coast Guard Agency in the former Yugoslav Republic of Macedonia (the Agreement) is hereby authorised, subject to the conclusion of the said Agreement (4). Article 2 The text of the joint declarations annexed to this Decision shall be approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 September 2018. For the Council The President M. SCHRAMBÃ CK (1) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (OJ L 251, 16.9.2016, p. 1). (2) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (3) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (4) The text of the Agreement will be published together with the decision on its conclusion. ANNEX JOINT DECLARATION WITH REGARD TO ICELAND, NORWAY, SWITZERLAND AND LIECHTENSTEIN The Contracting Parties take note of the close relationship between the European Union and Norway, Iceland, Switzerland and Liechtenstein, particularly by virtue of the Agreements of 18 May 1999 and 26 October 2004 concerning the association of those countries with the implementation, application and development of the Schengen acquis. In such circumstances it is desirable that the authorities of Norway, Iceland, Switzerland and Liechtenstein, on the one hand, and the former Yugoslav Republic of Macedonia, on the other hand, conclude, without delay, bilateral agreements on actions carried out by the European Border and Coast Guard Agency in the former Yugoslav Republic of Macedonia in terms similar to those of this Agreement. JOINT DECLARATION Both parties agree that refraining from taking any measure likely to jeopardise possible subsequent criminal prosecution of the member of the team by the competent authorities of the host State includes refraining from actively facilitating the return of the concerned member of the team from the European Border and Coast Guard operation premises in the former Yugoslav Republic of Macedonia to his/her home Member State, pending the certification of the Executive Director of the Agency.